DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claim 11.    An apparatus for wireless communications, comprising:
means for determining, by the user equipment (UE) (UE 35 in figure 3, 0044 – controller/processor, software and memory to perform the flow chart in figure 5), that content is available for reception based on broadcast context information, wherein the UE is in an idle or inactive mode, and wherein the UE is associated with a first base station that is associated with a first radio access technology (RAT) that does not support broadcasting of the content;
means for receiving (UE 35 in figure 3, 0044 – controller/processor, software and memory to perform the flow chart in figure 5, 0043 - antenna) a release message from the first base station, the release message including redirection information indicating a second base station associated with a second RAT that supports broadcasting of the content;
means for establishing a connection (UE 35 in figure 3, 0044 – controller/processor, software and memory to perform the flow chart in figure 5, 0043 - antenna) with the second base station based on the redirection information; and
means for receiving the content (UE 35 in figure 3, 0044 – controller/processor, software and memory to perform the flow chart in figure 5, 0043 - antenna) from the second base station using the second RAT.
Regarding claims 12 and 13.    The apparatus of claim 11, further comprising: 
means for determining (UE 35 in figure 3, 0044 – controller/processor, software and memory to perform the flow chart in figure 5, 0043 - antenna) whether the content is available via broadcast by the first base station; and
means for transmitting (UE 35 in figure 3, 0044 – controller/processor, software and memory to perform the flow chart in figure 5, 0043 - antenna) a set up message with a cause value to the first base station, wherein the first base station transmits the release message based on the cause value.
Regarding claim 15.    The apparatus of claim 11, further comprising: 
means for receiving broadcast (UE 35 in figure 3, 0044 – controller/processor, software and memory to perform the flow chart in figure 5, 0043 - antenna) context information from a network entity while the UE is in a connected state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 4-6, 8-11, 14-16, 19-21, 23-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (2016/0211980) in view of Karampatsis et al (2019/0313469) further in view of Kim et al (2015/0043533).
Regarding claims 1, 11, 16 and 26.  Zhu teaches a program, apparatus, and a method of wireless communications, by a user equipment (UE), comprising:
determining, by the UE, that content is available for reception based on broadcast context information, wherein the UE is in an idle or inactive mode, and wherein the UE is associated with a first base station that is associated with a first radio access technology (RAT) that does not support broadcasting of the content (0124 – UE receives SIB information from the network.  Accordingly, a UE in idle mode may reselect to a cell which does not have its desired service.  However, the serving eNB knows the services of each neighbor cell.  The UE sends MBMS interest indication to the serving eNB and the serving eNB hands over the UE to the cell that supports the requested MBMS service);

establishing a connection with the second base station based on the redirection information (0124 – UE receives SIB information from the network.  Accordingly, a UE in idle mode may reselect to a cell which does not have its desired service.  However, the serving eNB knows the services of each neighbor cell.  The UE sends MBMS interest indication to the serving eNB and the serving eNB hands over (e.g., redirection) the UE to the cell that supports the requested MBMS service); and
receiving the content from the second base station using the second RAT (0124 – UE receives SIB information from the network.  Accordingly, a UE in idle mode may reselect to a cell which does not have its desired service.  However, the serving eNB knows the services of each neighbor cell.  The UE sends MBMS interest indication to the serving eNB and the serving eNB hands over (e.g., redirection) the UE to the cell that supports the requested MBMS service).
	Zhu does not explicitly show receiving a release message from the first base station, the release message including redirection information indicating a second base station associated with a second RAT that supports broadcasting of the content.
	Karampatsis also LTE and 5G system in conjunction with MBMS service (0003 – Multimedia Broadcast Multicast Services (“MBMS”).  Karampatsis teaches UE may request a RAN node for different legacy RAT and a network may initiate either idle mode mobility (e.g., release with a redirection indication) or connected mode mobility to a RAN node that supports a legacy RAT requested (0107).  If the UE is in an RRC IDLE mode, the UE may request resources for legacy transmission from a RAN by entering the RRC CONNECTED state.  If the RAN node does not support the requested legacy RAT, the RAN node may send an RRC release message including a redirection indication that contains a list of target cells the support the requested legacy RAT (0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the teaching of Zhu to use RRC release with redirection as taught by Karampatsis in order to enable a eNB that does not support the UE’s requested service to handover/redirect the UE to a eNB that does support the requested service.

Applicant amends and argues Zhu does not teach the UE is associated with a first BS that is associated with a first RAT that only supports unicasting but not broadcasting of content (Amendment dated 10/16/2020)
However, Zhu clearly discloses in another optimization, the decision to switch the UE from broadcast to unicast is performed by the eNB (0076 – switching the UE from broadcast to unicast (e.g., ) and when the eNB does not support broadcasting the eNB hands over the UE to the cell that supports broadcasting (e.g., TMGI) (0125).
Kim also teaches inter-RAT technologies (0002-0004) wherein LTE provides MBMS service (0005).  Kim teaches using a connection release message including redirection information form a serving cell for switching the UE between a unicast service and a multimedia broadcast/multicast service (MBMS) (abstract, 0008, 0010, 0136-0138).  Kim teaches on transition from rrc_connected to rrc_idle, the UE shall attempt to camp on a suitable cell according to redirectCarrierInfo, if included in the RRC-ConnectionRelease message (0112).  When returning to the RRC_IDLE after the UE moved to RRC_Connected state from camped on any cell state , the UE shall attempt to camp on an acceptable cell according to redirectCarrierInfo, if included in the RRC-ConnectionRelease message (0113) wherein the RRC-ConnectionRelase message is sent from the network to the UE (0115, TABLE 1 shows the RRCConnectionRelease message) and the releaseCause is used to indicate the reason for releasing the RRC connection (0117-0118).  In case the UE is camped on a cell not providing the MBMS service (e.g., only supports unicast), the UE may have to be handed over to a frequency providing the MBMS service (0122) and the eNB makes the UE move to a frequency providing the MBMS service (0123).  When UE receives an RRC connection release message with the redirection information from the source cell, and the serving cell intends to make the UE move to the other-RAT frequency (0126-0129).  More specifically, when the RedirectedCarrierInfo, which is the redirection information in the RRC connection release message, indicates ‘ARFCN-ValueEUTRA indicating the frequency used by the 3GPP LTE, the UE selects a cell on the frequency indicated by RedirectCarrierInfo.  After that, the UE will be able to make the frequency providing the interested MBMS service the highest  reselection priority and perform a cell reselection procedure (0130).  The UE may decide whether to ignore the redirection information or not according to a release cause of the RRC connection release.  In some case, the redirection is used for a unicast service continuity (0132).
RRC-ConnectionRelease message including redirection information (e.g., redirectCarrierInfo) as taught by Kim in order to enable the eNB to switch/redirect the UE between a unicast service cell/frequency and a multimedia broadcast/multicast service (MBMS)  cell/frequency thereby guaranteeing an MBMS service continuity for the UE that is interested in MBMS service.
Regarding claims 4, 14, 19 and 29.  Zhu does not teach wherein the release message is transmitted by the first base station based on a core network entity prompting the first base station to transmit the release message, the core network entity having the broadcast context information and information about the UE.
Karampatsis also LTE and 5G system in conjunction with MBMS service (0003 – Multimedia Broadcast Multicast Services (“MBMS”).  Karampatsis teaches UE may request a RAN node for different legacy RAT and a network may initiate either idle mode mobility (e.g., release with a redirection indication) or connected mode mobility to a RAN node that supports a legacy RAT requested (0107 – the RAN node and/or a Core Network may initiate either idle mode mobility (e.g., RRC release with a redirection)).  If the UE is in an RRC IDLE mode, the UE may request resources for legacy transmission from a RAN by entering the RRC CONNECTED state.  If the RAN node does not support the requested legacy RAT, the RAN node may send an RRC release message including a redirection indication that contains a list of target cells the support the requested legacy RAT (0108).
0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the teaching of Zhu to use RRC release with redirection transmitted from the CN and/or eNB as taught by Karampatsis in order to enable a eNB that does not support the UE’s requested service to handover/redirect the UE to a eNB that does support the requested service.
Regarding claims 5, 15, 20 and 30.  Zhu in view of Karampatsis do not explicitly teach receiving broadcast context information from a network entity while the UE is in a connected state.
Kim teaches UE which is receiving an MBMS service provided by a 3GPP LTE, receives an RRC connection release message redirection information from a serving cell (0128).  A UE in RRC_Connected receives an MBMS service from the serving cell and the serving cell transmits an RRC connection release message to the UE (0137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the teaching of Zhu in view of Karampatsis to use RRC-ConnectionRelease message including redirection information (e.g., redirectCarrierInfo) as taught by Kim in order to enable the eNB to switch/redirect the UE between a unicast service cell/frequency and a multimedia broadcast/multicast service (MBMS)  cell/frequency thereby guaranteeing an MBMS service continuity for the UE that is interested in MBMS service.
0124 – UE receives SIB information from the network.  Accordingly, a UE in idle mode may reselect to a cell which does not have its desired service.  However, the serving eNB knows the services of each neighbor cell.  The UE sends MBMS interest indication to the serving eNB and the serving eNB hands over (e.g., redirection) the UE to the cell that supports the requested MBMS service).
Karampatsis teaches (0107 – the RAN node and/or a Core Network may initiate either idle mode mobility (e.g., RRC release with a redirection)).  If the UE is in an RRC IDLE mode, the UE may request resources for legacy transmission from a RAN by entering the RRC CONNECTED state.  If the RAN node does not support the requested legacy RAT, the RAN node may send an RRC release message including a redirection indication that contains a list of target cells the support the requested legacy RAT (0108).
Kim also teaches inter-RAT technologies (0002-0004) wherein LTE provides MBMS service (0005).  Kim teaches using a connection release message including redirection information form a serving cell for switching the UE between a unicast service and a multimedia broadcast/multicast service (MBMS) (abstract, 0008, 0010, 0136-0138).  Kim teaches on transition from rrc_connected to rrc_idle, the UE shall attempt to camp on a suitable cell according to redirectCarrierInfo, if included in the RRC-ConnectionRelease message (0112).  

Kim also teaches inter-RAT technologies (0002-0004) wherein LTE provides MBMS service (0005).  Kim teaches using a connection release message including redirection information form a serving cell for switching the UE between a unicast service and a multimedia broadcast/multicast service (MBMS) (abstract, 0008, 0010, 0136-0138).  Kim teaches on transition from rrc_connected to rrc_idle, the UE shall attempt to camp on a suitable cell according to redirectCarrierInfo, if included in the RRC-ConnectionRelease message (0112).  When returning to the RRC_IDLE after the UE moved to RRC_Connected state from camped on any cell state , the UE shall attempt to camp on an acceptable cell according to redirectCarrierInfo, if included in the RRC-ConnectionRelease message (0113) wherein the RRC-ConnectionRelase message is sent from the network to the UE (0115, TABLE 1 shows the RRCConnectionRelease message) and the releaseCause is used to indicate the reason for releasing the RRC connection (0117-0118).  In case the UE is camped on a cell not providing the MBMS service (e.g., only supports unicast), the UE may have to be handed over to a frequency providing the MBMS service (0122) and the eNB makes the UE move to a frequency providing the MBMS service (0123).  When UE receives an RRC connection release message with the redirection information from the source cell, and the serving cell intends to make the UE move to the other-RAT frequency (0126-0129).  More specifically, when the RedirectedCarrierInfo, which is the redirection information in the RRC connection release message, indicates ‘ARFCN-ValueEUTRA indicating the frequency used by the 3GPP LTE, the UE selects a cell on the frequency indicated by RedirectCarrierInfo.  After that, the UE will be able to make the frequency providing the interested MBMS service the highest  reselection priority and perform a cell reselection procedure (0130).  The UE may decide whether to ignore the redirection information or not according to a release cause of the RRC connection release.  In some case, the redirection is used for a unicast service continuity (0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the teaching of Zhu in view of Karampatsis to use RRC-ConnectionRelease message including redirection information (e.g., redirectCarrierInfo) as taught by Kim in order to enable the eNB to switch/redirect the UE between a unicast service cell/frequency and a multimedia broadcast/multicast service (MBMS)  cell/frequency thereby guaranteeing an MBMS service continuity for the UE that is interested in MBMS service.
Regarding claims 9 and 24.  Zhu teaches context information is an Evolved Multimedia Broadcast Multicast Services (eMBMS) context (abstract – a UE maintains continuity of reception of a service of interest that is available over eMBMS broadcast service and unicast).
Regarding claims 10 and 25.  Zhu does not explicitly show wherein the first RAT is 5G new radio (NR), the first base station is a 5G Node N (gNB), the second RAT is Long Term Evolution (LTE), and the second base station is an evolved Node B (eNB).
Karampatsis teaches first RAT is gNB (003 at line 39, 0045 – Base Station 104 may be an eNB and/or gNB, 0068 – eNB and/or gNB may support scheduling resources, 0091 – gNB may know which particular eNB to query) and second RAT can be eNB (0003 at line 29, 0045 – Base Station 104 may be an eNB and/or gNB, 0068 – eNB and/or gNB may support scheduling resources, 0091 – gNB may know which particular eNB to query).
Karampatsis also LTE and 5G system in conjunction with MBMS service (0003 – Multimedia Broadcast Multicast Services (“MBMS”).  Karampatsis teaches UE may request a RAN node for different legacy RAT and a network may initiate either idle mode mobility (e.g., release with a redirection indication) or connected mode mobility to a RAN node that supports a legacy RAT requested (0107).  If the UE is in an RRC IDLE mode, the UE may request resources for legacy transmission from a RAN by entering the RRC CONNECTED state.  If the RAN node does not support the requested legacy RAT, the RAN node may send an RRC release message including a redirection indication that contains a list of target cells the support the requested legacy RAT (0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the teaching of Zhu to use RRC release with redirection as taught by Karampatsis in order to enable a eNB (e.g., gNB) that does not support the UE’s requested service to handover/redirect the UE to a eNB (e.g., eNB) that does support the requested service.
3.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Karampatsis and Kim further in view of Etemad et al (2012/0039229).
Regarding claims 7 and 22.  Zhu in view of Karampatsis and Kim do not teach returning to the first base station; and receiving the content via a unicast transmission.
0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the teaching of Zhu in view of Karampatsis and Kim to use second eNB2 for MBMS service and eNB1 for unicast services as taught by Etemad in order to enable the UE to receive MBMS services via a second eNB2 and when UE no longer needs or desires to receive MBMS services, switch back to the primary serving cell thereby saving radio resources (Etemad at 0002 – since MBMS services typically consume a significant amount of radio resources).
Allowable Subject Matter
4.	Claims 2-3, 12-13, 17-18 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s generally argues Zhu ONLY teaches in the LTE access type network and does not teach, determine by the UE, that content is available for reception via broadcast  context information, wherein the UE is in an idle or inactive mode, and wherein the UE is associated with a fist base station that is associated with a first RAT that does not support broadcasting of the content (A.F. dated 2/11/2021, page 9 – page 10).

	Applicant further argues claim 1 requires the first radio access technology to be 5G NR which cannot support broadcasting mode, only the unicast mode (AF dated 2/11/2021, page 10).
	The Examiner notes the independent claims are silent with respect to the first and/or second RAT being LTE and/or 5G and/or GSM, etc.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0334769) Kim et al teaches eNB collects information about MBMS services or MBMS services of interest that an UE in idle mode are receiving (0209).  The UE defines a new clause value = MBMS (0238-0239, 0250).
	---(2015/0245266) Lee et al teaches UE being served by a first RAT that 0031, 0038).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646